By the Court, Wallace, C. J.:
The bill of exceptions states as follows:
“ The plaintiff then offered to prove that the survey, plat and field notes made by the Surveyor-General of the State of California, of said Rancho Laguna de San Antonio, a copy of which is hereunto annexed, marked Ex. 2, was filed in the office of said Surveyor-General on the 10th day of March, A. d. 1859, and approved by him on said day.
“ That said Surveyor-General immediately thereafter, to wit: On the 15th day of March, A. d. 1859, gave due notice, by publication according to law, that said claim had been surveyed, and a plat thereof made and filed as aforesaid; that no objections were made, and offered further to prove that said survey had become final.
“ The defendant objected to the introduction of the testimony on the grounds that the grant and decree of confirmation, being for a specific piece of land became final as to the land contained in the grant.
“ The Court sustained the objection, and the plaintiff duly excepted."
In excluding the proffered evidence the Court below erred. If the survey had become final, as the plaintiff proposed to prove, it was conclusive of the boundaries of the Rancho “ Laguna de San Antonio.” The Court below was mistaken in supposing that the confirmation to Bartolome Bojorques was for a “ specific piece of land.” The quantity confirmed was six leagues in superficial area, “being the same on which said petitioner resides, and bordering toward the north-east on the lands known in November, A. d. 1845, as the lands of Juan Martin; toward the north-west on Los Dos Piedros; toward the south-west on Los Tomales; and toward the north-east on lands known, at the date of the last mentioned, as the lands of Juan Miranda; the said premises being of the extent of six square leagues.”
The land confirmed was to be hereafter surveyed, located and set apart to the confirmee by the proper authorities of the United States, and if the survey had become final, as the plaintiff offered to show, it was conclusive evidence in this action, of the boundaries of the tract confirmed.
*478Judgment and order reversed, and cause remanded for a new trial.
Mr. Justice Niles did not express an opinion.